Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract objected to, it must be on a separate page 37 CFR1.72.  In this case the only abstract present is on the priority document.  In addition, a sentence such as  - -    A flat sealing member with openings for both connectors may be used between the connector panel and the wall of the device. - - should be added at end of abstract.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 15 device housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
This may be shown in figure 2 by depicting a wall of the housing bearing on seal 32, with at least one side portion added to show that it is intended as an enclosure.  In addition, a separate  schematic depiction of the seal should be added, see Mori, part 7.   Aoshima  part   5 
Claims 1, 3, 4, 8, 9, 13-15 objected to, claim 1, line 7 should read - - aperture in the wall - -.  Claim 15, line 3, should read - - the sealing element - -.
Claims 1, 3, 4, 15, are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoshima 666.
Aoshima figures 1, 2, includes a panel at 3 to mount to device wall 10 and connectors 3A, 3A with a common mounting flat 4a, 4a.  The connectors are readable as having sealing surface planers in common on this surface at 4a, 4a.  A sealing element 5 is mounted on the common sealing surface and has openings for both connectors.  Claims 3, 4, Aoshima mounting point reads  on fastner   holes in parts  4a  and term “cohesively” has not define over Aoshima fixture of connectors 3A, 3A in part 3.  Above adequate but if any feature is at issue as alternative, it may be deemed obvious variant under  35 USC 103.  
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima 666 in view of Newton 506.
Claims 13, 14, obvious to include other electrical parts in body 3 and to join these to contacts 6 in view of Newton figure 1 at 43, 45.  This would enable use to join circuits.  
Claims 1, 3, 4, 8, 11, 15 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mori 928 alone or in view of Chesmut 411.
Mori figure 1 includes housing 1 with wall 13 connector panel 3 with connectors 5, 5, sealing surface planes on panel 3 and a sealing element 7 with spectacle-frame shape.  Claim 3, an opening at 4 
Above adequate, but should part 7 as a sealing member be at issue
note   sealing gasket 32 of Chesmut.  Obvious to also form Mori part 7 as such a gasket or seal to prevent entry of moisture.
Other features that may be at issue, as not taught by Mori as alternative may be deemed obvious variants.  
Claims 13, 14 are  rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, in any manner above, and further in view of Stephan 147.
Mori lacks connection to further contact body adapter connector. Stephan figures 6, 7,  at   203,  310,   etc    shows such connection.  Obvious to so form Mori device to enable easy wire connection.  
Argument present have been reviewed but are not pertinent to new rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/               Primary Examiner, Art Unit 2832